Name: Commission Regulation (EC) No 2247/98 of 13 October 1998 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade;  information and information processing;  chemistry;  deterioration of the environment
 Date Published: nan

 Avis juridique important|31998R2247Commission Regulation (EC) No 2247/98 of 13 October 1998 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (Text with EEA relevance) Official Journal L 282 , 20/10/1998 P. 0012 - 0054COMMISSION REGULATION (EC) No 2247/98 of 13 October 1998 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2455/92 of 23 July 1992 concerning Community exports and imports of certain dangerous chemicals (1), as last amended by Commission Regulation (EC) No 1237/97 (2), and in particular Article 11(2) thereof,Whereas Regulation (EEC) No 2455/92 sets up a system of notification and, in particular, of information for imports from and exports to third countries of certain dangerous chemicals; whereas certain of these chemicals are subject to the international prior informed consent procedure (PIC) established by the United Nations Environment Programme (UNEP) and by the Food and Agriculture Organisation (FAO);Whereas Regulation (EEC) No 2455/92 further provides for the participation of the Community in the international prior informed consent procedure;Whereas Article 5(3) of Regulation (EEC) No 2455/92 provides, inter alia, that the information in Annex II to the said Regulation should comprise the list of chemicals subject to the international PIC procedure, a list of the countries participating in the PIC scheme and the PIC decisions of importing countries;Whereas Article 11(2) of Regulation (EEC) No 2455/92 provides that Annex II should be amended where the UNEP and the FAO have initiated amendments to the list of chemicals subject to the international PIC procedure and to the PIC decisions of importing countries;Whereas, a number of such amendments having been so initiated, it is necessary, in accordance with Article 11 of Regulation (EEC) No 2455/92, to amend its Annex II;Whereas it is desirable to give exporters additional information by listing also interim decisions of participating importing countries;Whereas this Regulation is in accordance with the opinion of the committee set up pursuant to Article 29 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (3), as last amended by Commission Directive 97/69/EC (4),HAS ADOPTED THIS REGULATION:Article 1 The Annex to this Regulation replaces Annex II to Regulation (EEC) No 2455/92.Article 2 This Regulation shall enter into force one month after its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 October 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 251, 29. 8. 1992, p. 13.(2) OJ L 173, 1. 7. 1997, p. 37.(3) OJ L 196, 16. 8. 1967, p. 1.(4) OJ L 343, 13. 12. 1998, p. 19.ANNEX 'ANNEX IIThe information contained in this Annex is based on the PIC Circular VI, July 1997 and on the update of PIC Circular VI, January 19981. List of chemicals subject to the international PIC procedureThe following chemicals have been introduced in the PIC procedure following control actions reported by participating countries.For Group I reported control actions refer to pesticide use (as defined by the FAO/UNEP). For Group II, reported control actions refer to industrial use.Decisions Guidance Documents (DGDs) have been prepared by UNEP/FAO (IRPTC) to help countries to make import decisions concerning those chemicals. Nevertheless, DGD is not the only information taken into account by countries when they take their import decision.Therefore, the import decision does not necessarily refer to the uses mentioned in the DGD.Since the update of PIC Circular VI and PIC Circular VII were distributed, the following new substances were introduced to the PIC procedure: Captafol, Chlorobenzilate, Hexachlorobenzene, Lindane, Methamidophos, Methyl Parathion, Monocrotophos, Parathion, Phosphamidon, Pentachlorophenol and 2,4,5-T.>TABLE>2. List of the countries participating in the PIC schemeAfghanistan (*)AlbaniaAlgeriaAndorra (*)AngolaAntigua and BarbudaArgentinaArmenia (*)AustraliaAzerbaijan (*)BahamasBahrainBangladeshBarbadosBelarus (*)BelizeBeninBhutanBoliviaBosnia and HerzegovinaBotswanaBrazilBrunei Darussalam (*)BulgariaBurkina FasoBurundiCambodia (*)CameroonCanadaCape VerdeCentral African RepublicChadChileChinaColombiaComorosCongo, Democratic Republic ofCongo, Republic ofCook IslandsCosta RicaCÃ ´te-d'IvoireCroatia (*)CubaCyprusCzech Republic (1)Democratic People's Republic of Korea (*)Djibouti (*)DominicaDominican RepublicEcuadorEgyptEl SalvadorEquatorial Guinea (*)Eritrea (*)EstoniaEthiopiaEuropean Union (its Member States and Members of the EEA Agreement) (2)Federated States of Micronesia (*)FijiGabon (*)GambiaGeorgiaGhanaGrenadaGuatemalaGuineaGuinea-Bissau (*)Guyana (*)HaitiHoly See (*)HondurasHungaryIndiaIndonesiaIranIraqIsraelJamaicaJapanJordanKazakhstanKenyaKiribati (*)KuwaitKyrgyzstan (*)Lao People's Democratic Republic (*)LatviaLebanonLesothoLiberiaLibyan Arab JamahiriyaLithuaniaMacedonia (*)MadagascarMalawiMalaysiaMaldives (*)MaliMaltaMarshall Islands (*)MauritaniaMauritiusMexicoMoldovaMonaco (*)MongoliaMoroccoMozambiqueMyanmarNamibia (*)Nauru (*)NepalNew ZealandNicaraguaNigerNigeriaOman, Sultanate ofPakistanPanamaPapua New GuineaParaguayPeruPhilippinesPoland (*)QatarRepublic of KoreaRomaniaRussian FederationRwandaSt Kitts and NevisSt LuciaSt Vincent and the GrenadinesSamoaSan Marino (*)SÃ £o TomÃ © and PrÃ ­ncipeSaudi ArabiaSenegalSeychelles (*)Sierra LeoneSingapore (*)SlovakiaSlovenia (*)Solomon IslandsSomalia (*)South Africa (*)Sri LankaSudanSurinameSwaziland (*)SwitzerlandSyrian Arab RepublicTajikistanThailandTogoTongaTrinidad and TobagoTunisiaTurkeyTurkmenistan (*)Tuvalu (*)UgandaUkraine (*)United Arab EmiratesUnited Republic of TanzaniaUnited States of AmericaUruguayUzbekistanVanuatuVenezuelaVietnamYemen (*)Yugoslavia (*)ZambiaZimbabwe(*) These countries have not yet nominated a DNA.(1) Focal point only.(2) Member States of the European Union: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal, Spain, Sweden, United Kingdom.Members of the EEA Agreement: European Union, Iceland, Liechtenstein, Norway.3. Decisions of participating countriesThe decisions reported are final decisions, unless indicated as interim.>TABLE>